Appeal from a decision of the Workers’ Compensation Board, filed February 23, 1979, which affirmed an award of compensation benefits to claimant based upon the board’s earlier finding that claimant had suffered a compensable myocardial infarction. In its earlier decision, which was filed on August 15, 1978 and upon which the award of compensation benefits was based, the majority of the board found: "based on the testimony of Dr. Garner and Dr. Davachi and the claimant’s testimony * * * claimant’s argument on August 31, 1976 aggravated a pre-existing heart condition resulting in a myocardial infarction arising out of and in the course of his employment.” Substantial evidence supports this determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.